DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 05/03/2019. It is noted, however, that applicant has not filed a certified copy of the 201941017873 application as required by 37 CFR 1.55.

Response to Amendment
This office action is in reply to Applicant’s Response dated 02/23/2021. Claims 1, 3, 9, 11, 17 and 19 are amended. Claims 1-20 remain pending in the application.

Response to Arguments
In response to the Applicant’s argument (see page 10), with respect to the objection to claims 3, 11 and 19, the objection to claims 3, 11 and 19 has been withdrawn in view of the amendment made to the claims.

Although the Applicant did not address the rejection under 35 U.S.C. 112(b) in the Applicant’s arguments, the rejection of claims 1, 9 and 17-20 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments made to claim 1, 9 and 17.

The Applicant argues (see page 11) that example, to the extent BERMAN teaches querying a database, obtaining information from that database, and determining if a port is an initiator or target port using a database - none of these steps are done using a name server database. 
In response to the Applicant’s argument, the Examiner respectfully disagrees. Berman teaches that the Worldwide Port Name (WWPN) is found by looking up the WWPN in the WWPN/FCID table 252 and that the FIAC database 645 contains storage for storing the Simple Name Server Table (in additional to other fields, comprising one or more of the following: the Worldwide Port and Node names (Berman, see figs. 11 and 19; see paragraphs 0164 and 0155).  The databases here are used and they are name server databases as they contain the name server table or the WWPN/FCID table that stores the WWPN. Hence, the features in Berman are done using a name server database.

The Applicant argues (see page 11) that to the extent that the cited portions of BERMAN teach any of the language in Applicant's claims, those steps appear to be occurring in a zoning database and in an FIAC database, which is where the Name Server Table is stored. See BERMAN at paragraph 0155. 
In response to the Applicant’s argument, Nakajima is now relied upon to teach “the obtaining being performed without reference to a zoning database”. (Nakajima, see fig. 21A Name server database; see fig. 21B Zone database; see paragraph 0168 where the port ID corresponds to a 3 Bytes N_Port ID (Node Port Identification) 
Thus, the combination of Berman and Nakajima teaches all the features of claims 1, 9 and 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9 and 17 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (U.S. PGPub 2013/0028135) in view of Nakajima (U.S. PGPub 2013/0212345).

Regarding claims 1, 9 and 17, Berman teaches A method for discovering a host in a storage network comprising; querying a name server database; (Berman, see fig. 11; see paragraphs 0155-0156 where taking all ENodes in the default zone and determining whether they are Initiators or Targets. This is accomplished in many ways, either through an administer identifying certain ports on FIAs that are target ports or through discovery in the Name Server table. For example, Initiators may register the FCP FC4 type and may set the Initiator bit in the FC-4 features field, see FC-GS 4. Targets may register the FCP FC4 type and may set the Target bit in the FC-4 features field, see FC-GS-4. The IEEE vendor retrieved from the WWPN could also be used to differentiate Initiators from Targets. Once the Initiators and Targets are discovered, the FIAC will create new zones comprising one initiator and one target per new zone...)
obtaining from the name server database a port worldwide number for a port connected to a switch, wherein the switch is part of the storage network, (Berman, see fig. 11; see paragraph 0155 where taking all ENodes in the default zone and determining whether they are Initiators or Targets. This is accomplished in many ways, either through an administer identifying certain ports on FIAs that are target ports or through discovery in the Name Server table. For example, Initiators may register the FCP FC4 type and may set the Initiator bit in the FC-4 features field, see FC-GS 4. Targets may register the FCP FC4 type and may set the Target bit in the FC-4 features 
wherein the zoning database contains information related to a zone within the storage network; (Berman, see figs. 11 and 14; see paragraph 0158 where zoning table 400 and FIA 2 FIG. 12, 285 FME Table 410. The network zoning table 400 shows the active zone set comprising zones that comprised of zone members. Zone 1 contains two zone members 401 403. Zone member 401 comprises the Worldwide Port Name (WWPN) of I1, symbolically WWPN-I1 and zone member 403 comprises the WWPN of T1, symbolically WWPN-T1. Zone 1 therefore comprises I1 and T1. Zone 2 contains two zone members 402 and 404...)
determining using the name server database if the port is an initiator port or a target port; and (Berman, see fig. 11; see paragraph 0155 where taking all ENodes in the default zone and determining whether they are Initiators or Targets. This is accomplished in many ways, either through an administer identifying certain ports on FIAs that are target ports or through discovery in the Name Server table. For example, Initiators may register the FCP FC4 type and may set the Initiator bit in the FC-4 features field, see FC-GS 4. Targets may register the FCP FC4 type and may set the Target bit in the FC-4 features field, see FC-GS-4. The IEEE vendor retrieved from the WWPN could also be used to differentiate Initiators from Targets. Once the Initiators and Targets are discovered, the FIAC will create new zones comprising one initiator and one target per new zone...)

for an initiator port, analyzing a node symbolic name, which is stored in the name server database, in order to determine a host name corresponding to the host, wherein the host is connected to the initiator port.
Nakajima teaches the obtaining being performed without reference to a zoning database, (Nakajima, see fig. 21A Name server database; see fig. 21B Zone database; see paragraph 0168 where the port ID corresponds to a 3 Bytes N_Port ID (Node Port Identification) assigned (obtained) from a name server; Nakajima teaches that the name server database is separate and different from the zone database and that the node port identification is assigned or obtained from the name server without reference to the zone database)
for an initiator port, analyzing a node symbolic name, which is stored in the name server database, in order to determine a host name corresponding to the host, wherein the host is connected to the initiator port. (Nakajima, see figs. 11-13B; see figs. 32 and 33; see paragraphs 0308-0309 where a query to the Unzone Name Server...a node name identifier (symbolic name) is acquired via a request such as a GNN_ID (Get Node Name based N_Port_ID (initiator port)), then the acquired information is compared (analyzed) with the storage device information stored in the management terminal of a plurality of storages so as to perform refinement...The port registered as a communication port out of the initiator ports; see paragraphs 0317-0318 where registers the list of initiator ports of the host providing access permission or the host names...)


Regarding claims 2, 10 and 18, Berman-Nakajima teaches further comprising: associating a storage device to the host so that the host has visibility to the storage device. (Nakajima, see figs. 11-13B; see figs. 32-33; see paragraph 0314 where searching the initiator port of the host. By searching an initiator port via the target port by sending a query to the Unzone Name Server, the virtual storage device can search which target port of the physical storage device can reach the initiator port of the host...; see paragraphs 0317-0318 where storage administrator sets up a host group with respect to the distributed virtual volume. The storage administrator registers the list of initiator ports of the host providing access permission or the host names...virtual storage device management program of the management terminal sends an access permission information of the virtual storage device having been set to the physical storage device...)
The motivation regarding to the obviousness to claims 1, 9 and 17, with respect to the combination of Berman and Nakajima, is also applied to claims 2, 10 and 18.
	
Regarding claims 5 and 13, Berman-Nakajima teaches wherein determining if the port is an initiator port or a target port further comprises: analyzing a name server device type. (Nakajima, see figs. 11-13B; see figs. 32-33; see paragraph 0136 where the host sends a Report Referral command to the storage device and acquires the Referral information. This operation is also performed in the respective pairs of initiator ports and target ports. If a target port has been added accompanying the addition of a physical storage device, this operation can be recognized by the addition of entry of a target port in the TPG information...; see paragraph 0321 where When the relationship of a target port and an initiator port is determined, the physical storage device completes the preparation of the information necessary for creating the host group information; see paragraph 0184 where volume type table 1104 stores fields including volume type, unique LU name, internal LU number which is a pointer to a volume, and a physical storage device number unique among storage devices with respect to each entry storing a unique internal LU number...)
The motivation regarding to the obviousness to claims 1 and 9, with respect to the combination of Berman and Nakajima, is also applied to claims 5 and 13.

Regarding claims 6 and 14, Berman-Nakajima teaches wherein determining a host name further comprises: analyzing a node symbolic name. (Nakajima, see figs. 3A-4; see paragraph 0306 where enable communication between storage devices in a directory server, such as a Symbolic Port Name, with respect to the SAN using an FC standard message such as a RSPN_ID (Register Symbolic Port Name based 
The motivation regarding to the obviousness to claims 1 and 9, with respect to the combination of Berman and Nakajima, is also applied to claims 6 and 14.

Regarding claims 7 and 15, Berman-Nakajima teaches wherein the storage network is managed by a storage management resources tool. (Nakajima, see figs. 11-13B; see figs. 32-33; see paragraphs 0317-0318 where storage administrator sets up a host group with respect to the distributed virtual volume. The storage administrator registers the list of initiator ports of the host providing access permission or the host names...virtual storage device management program of the management terminal sends an access permission information of the virtual storage device having been set to the physical storage device...)
The motivation regarding to the obviousness to claims 1 and 9, with respect to the combination of Berman and Nakajima, is also applied to claims 7 and 15.

Regarding claims 8 and 16, Berman-Nakajima teaches wherein the name server database is stored on the switch. (Nakajima, see figs. 20-21B; see paragraphs 0266-0267 where showing the programs and tables stored in a memory of a SAN switch device constituting a SAN. FIG. 21A shows a name server database information 202 of the SAN switch…)
The motivation regarding to the obviousness to claims 1 and 9, with respect to the combination of Berman and Nakajima, is also applied to claims 8 and 16.

Claims 3-4, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berman-Nakajima in view of Raghunath et al. (U.S. PGPub 2019/0042091).

Regarding claims 3, 11 and 19, Berman-Nakajima teaches all the features of claims 1, 9 and 17. However, Berman-Nakajima does not explicitly teach further comprising: using an Application Programing Interface that conforms to a Representational State Transfer architectural style (REST API) to obtain one or more pieces of information from the name server database.
Raghunath teaches further comprising: using an Application Programing Interface that conforms to a Representational State Transfer architectural style (REST API) to obtain one or more pieces of information from the name server database. (Raghunath, see fig. 17; see paragraph 0083 where matching object identifier in the database...the data access request may be a PUT request or a GET request from a representational state transfer ( REST) application programming interface (API)) of the application 1650…)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Berman-Nakajima and Raghunath to provide the technique of using a REST API to obtain one or more pieces of information from the name server database of Raghunath in the system of Berman-Nakajima in order to increase the efficiency of the storage system (Raghunath, see paragraph 0080; see abstract).

Regarding clams 4, 12 and 20, Berman-Nakajima-Raghunath teaches wherein the one or more pieces of information is a name server device type or a node symbolic name. (Nakajima, see figs. 3A-4; see paragraph 0306 where enable communication between storage devices in a directory server, such as a Symbolic Port Name, with respect to the SAN using an FC standard message such as a RSPN_ID (Register Symbolic Port Name based N_Port_ID) request (S3202, S3205)...; see paragraph 0309 where Next, a GSPN_ID (Get Symbolic Port Name based N_Port_ID) ...)
The motivation regarding to the obviousness to claims 1, 9 and 17, with respect to the combination of Berman and Nakajima, is also applied to claims 4, 12 and 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.